914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas G. SNIDER, Plaintiff-Appellant,v.Wallace JONES, Michael E. Bumgarner, Defendants-Appellees.
No. 90-6252.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1990.Decided Sept. 20, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  Eugene A. Gordon, Senior District Judge.  (C/A No. 88-583-R)
Thomas G. Snider, appellant pro se.
Howard Edwin Hill, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before MURNAGHAN, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Thomas G. Snider appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Snider v. Jones, C/A No. 88-583-R (M.D.N.C. Nov. 13, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.